CAULFIELD, J.
(after stating the facts).— I. .Plaintiff first assigns as error the action of the trial court in refusing to give certain declarations of law. But we find that the declarations of law asked by plaintiff were fourteen in number and covered, when printed, fourteen and one-half closely printed pages. With the issues as simple as they were in this case, these declarations of law were well rejected on the ground of their enormous bulk alone. The practice of offering an excessive number of instructions has often been condemned when the trial was to the -jury, and we see no reason for not extending such condemnation to a like practice in this trial before the court. Declarations of law are to be offered for no other purpose than to elicit from the trial court the theory on which it has tried and will decide the case'. Offering a large number of instructions, drawing numerous fine distinctions, where the issues are few and simple, does not serve that purpose, but rather serves to entrap the trial court into error and to make it difficult for the appellate court to ascertain the views of the trial court. This assignment of error is overruled.
II. As to whether the. plaintiff filed his lien within four months after the indebtedness accrued, the trial court evidently found that he did not and we are concluded by that finding, unless it is opposed to the admitted facts. [Hayden Slate Co. v. Anderson, 76 Mo. App. 281, 284.] The only fact in that regard that may be said to be •admitted is that on January 17, 1906, the front of the bnilding was washed down at plaintiff’s instance and that the owner saw the work being done. *135But that was not sufficient to establish the matter in question. The indebtedness “accrued,” within the meaning of the statute, when the work was completed. [Drey v. Ridpath, 60 Mo. App. 134, 140.] In the case at bar it is conceded that the work was completed more than four months before the lien was filed unless the “washing down” of January 17th, is to be regarded as part of it. It was incumbent upon plaintiff to convince the court that the “washing doAvn” was done, by him as parcel of the continuing account for materials furnished and work done under his sub-contract for the brick work. [Darlington Lumber Co. v. Smith Bldg. Co., 134 Mo. App. 316, 318, 114 S. W. 77.] From its judgment denying the lien we assume that the court found that the “washing doAvn” was not so done, but was a subterfuge to revive an expired lien. The state of the evidence amply justified such a finding and we have no right nor disposition to interfere with it.
The judgment is. affirmed.
Reynolds, P. J., and Nortoni, J.} concur.